Citation Nr: 1815058	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee Osgood-Schlatter disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2000 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at an April 2016 travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was notified of the opportunity to request a hearing in September 2016 and was provided with the opportunity to request a new hearing.  See 38 C.F.R. §§ 19.3 (b), 20.707 (2017).  No response or request was received for a new hearing.

This matter was last before the Board in December 2016, at which time it was remanded for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee Osgood-Schlatter disease has been manifested by painful motion and osteoarthritis, but not a compensable degree of limitation of range of motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left knee Osgood-Schlatter disease have not been met or approximated for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Schedular Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R., Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his left knee Osgood-Schlatter disease.  By way of procedural background, the RO granted service for left knee Osgood-Schlatter disease, effective July 26, 2008, and assigned a noncompensable rating.  In an April 2015 rating decision, the RO granted an increased rating of 10 per for left-knee Osgood-Schlatter disease, effective February 21, 2015.  In an October 2017 rating decision, the RO granted an initial evaluation of 10 percent, effective July 26, 2008.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Knee disabilities are rated under Diagnostic Codes (DC) 5256-5263.  38 C.F.R. § 4.71a (2017).  DC 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 relates to symptomatic removal of semilunar cartilage.  DC 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.

Prior to the October 2017 rating decision, the Veteran's left knee Osgood-Schlatter disease was rated under DC 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Currently, the Veteran's left knee Osgood-Schlatter disease under DC 5003-5260.  DC 5003 provides that when arthritis is substantiated by x-rays and results in a noncompensable level of limitation of motion of the affected joint, a rating of 10 percent is to be applied for each major joint or minor joint group affected.

The Board finds that the RO's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected left knee disability did not sever service connection.  Rather, it more appropriately captured the nature of his left knee disability.  See, Read v Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Additionally, the RO's October 2017 changes to the diagnostic codes used to evaluate the Veteran's left knee disability permit evaluations under both DC 5003 and DC 5260.  See 38 C.F.R. § 4.7.  As such, the change was proper and non-prejudicial.

The Veteran was afforded a VA examination in July 2009.  The Veteran reported bilateral knee pain with more pain in the right knee than the left.  Old Osgood-Schlatter disease was diagnosed bilaterally.

A September 2010 VA treatment record notes the Veteran reported intermittent knee pain.

In his March 2011 substantive appeal, the Veteran stated that due to his knee pain he has had "to learn to walk differently by alternating the weight from [his] body on whichever knee that is not flaring up with pain".  The Veteran further stated that he can no longer bend down or squat for a long period of time.

The Veteran testified in May 2014 before a Decision Review Officer that he can't run anymore and when the weather gets cold he starts feeling the pain in his left knee more.  The Veteran further stated that before he walks up steps he has to first "feel [his] knees out".

The Veteran was afforded a VA knee examination in February 2015.  The Veteran reported dull and sharp pain with changes in weather, with walking up or down steps, or bumping his left knee.  The Veteran further reported "crunching" when walking up or down steps or if he jumps.  The Veteran stated that if he tries to run or if he walks up steps he gets "pressure on [his] left knee".  Upon examination, initial range of motion for the left knee was noted as abnormal with flexion and extension measured at 120 degrees.  It was noted that the range of motion itself contributes to a functional loss in regards to bending and squatting.  Pain was exhibited on both measurements.  The Veteran was able to perform repetitive use testing with pain and weakness noted as significantly limiting functional ability with repeated use over a period of time.  Range of motion testing remained the same.  A reduction in muscle strength that is due entirely to the Veteran's diagnosed disability was noted.  Neither crepitus nor ankylosis was noted.  Joint instability was not noted.

The Veteran was afforded a VA knee examination in October 2015 for his right knee disability.  The Veteran reported painful knees with flare-ups of pain with strenuous activities.  It was noted that squatting is painful at the tibial tubercles, constituting a functional loss.  Upon examination, initial range of motion was described as normal and measured as follows:  140 degrees flexion; 140 degrees extension.  Evidence of pain with weight bearing was noted, as was objective evidence of tenderness upon palpation at the tibial tubercles.  Crepitus was noted in both knees.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional functional loss or limitation of range of motion.  It was further noted that pain, weakness, fatigability, nor incoordination significantly limits functional ability with repeated use over a period of time.  Kneeling and climbing stairs were noted as additional factors of disability.  Muscle strength was noted as normal and ankylosis was not present.  Joint stability testing was normal.  It was noted that the Veteran occasionally uses a knee brace.

A December 2015 VA treatment record notes the Veteran was referred to physical therapy for bilateral knee braces and reported that his pain in both knees was 9 out of 10.  The Veteran described pain with standing, twisting, lifting, and turning.  Moderate edema was noted, as was crepitus with medial/lateral instability.  The Veteran stated his knee buckles at times.  The Veteran was issued with two knee braces.

A March 2016 VA treatment record notes the Veteran reported chronic bilateral anterior knee pain.  It was noted that the Veteran's symptoms have been stable.  Upon examination, full range of motion of both knees was noted with no effusion.  The Veteran reported activity modification of avoiding kneeling, squatting, stooping, and activities that increase the traction on his patellar tendon.  X-rays of his knees were noted as "pretty much normal, except for the unresolved Osgood-Schlatter's lesions."

The Veteran testified at the April 2016 Board hearing that his left knee aches during the winter and is problematic when he uses stairs.  The Veteran stated that he lost 30 pounds to try to help the situation.  He then stated that his left knee has not given out but he "can't do certain things" due to the range of motion.  The Veteran stated he can't kick a soccer ball.

The Veteran was afforded a VA knee examination in April 2016 for his right knee disability.  It was noted that the Veteran's claims file was not reviewed.  The Veteran reported that he "can't stand for longer than 30 to 40 minutes".  Upon examination, initial range of motion of the left knee was described as abnormal and measured as follows:  125 degrees flexion; 125 degrees extension.  It was noted that pain was present upon examination, but did not result in or cause a functional loss.  No pain was noted with weight bearing, but crepitus was present.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  It was noted that pain significantly limits functional ability with repeated use over time.  It was further noted that pain significantly limits functional ability with flare ups.  Swelling was noted as contributing to the Veteran's disability.  Muscle testing of the left knee was noted as normal.  No ankylosis was noted.  Joint stability testing was not indicated.  Bilateral shin splints were noted.  The Veteran reported constant use of bilateral knee braces "for stability."

A May 2016 VA treatment record notes the Veteran reported that he "continues to work and exercise", going to the gym 4 times per week.

The Veteran was afforded a VA knee examination in April 2017.  The Veteran reported knee pain in both knees when walking on un-level surfaces, stairs, or in cold weather and is aggravated by prolonged standing or walking.  The Veteran denied flare-ups and stated that the pain was constant.  The Veteran further reported sharp pain in both patellae and occasional non-steroidal anti-inflammatory drug (NSAID) use.  Upon examination, initial range of motion for both left and right knees was described as normal and measured as 140 degrees for flexion and 140 degrees for extension.  No evidence of crepitus or pain on weight bearing was evident for either knee.  Right knee pain was noted upon examination, but it did not result in a functional loss.  Left knee pain was not noted upon examination; however subjective pain on the lateral aspect of each patella was noted.  The Veteran was able to perform repetitive-use testing with both knees with no additional loss of function or range of motion.  For both knees, the examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time and stated that it is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Muscle strength testing was described as normal for both knees.  No ankylosis was noted.  Joint stability testing was normal.  Recurrent, bilateral shin splints were noted, though described as having no effect on range of motion.  The Veteran reported regular use of knee braces.  It was noted that the Veteran walks unaided, has a normal gait and station, was able to balance one leg at a time, and was able to squat and rise without assistance.  It was further noted that range of motion on the right and left side was measured and evaluated with both passively and active without any complaints of pain/discomfort, either on weight or non-weight bearing.

The Veteran was afforded a VA knee examination in July 2017.  It was noted that in addition to Osgood-Schlatter disease, x-rays showed early, age-related arthritis, not related to the Veteran's service, was present in both knees.  The Veteran reported that he cannot perform any leg exercises at all and described pain in the bilateral patellar tendons as being "significantly more tender than either tibial tubercle."  The Veteran reported swelling over both tibial tubercles and indicated possible bilateral stiffness.  The Veteran reported both knees "pop."  The Veteran denied heat, redness, locking, fracture, subluxation, dislocation, surgery, or other complaints.  The Veteran reported flare-ups of bilateral, intermittent knee pain of variable severity which he treats with heat.  The Veteran reported a functional loss in that he is unable to run due to pain and walking long distances and climbing or descending stairs are problematic.  The Veteran further reported that he cannot due knee bends with weights at the gym, nor can he do lunges.  Furthermore, the Veteran stated that squats are painful and he cannot sit with his knee at 90 degrees or greater for too long or knee pain will develop.  The Veteran complained of left knee pain during long distance driving.  Upon examination, initial range of motion testing for both knees was described as abnormal and measured as 145 degrees for both flexion and extension.  It was noted that passive range of motion is "minimally greater" than active.  There was no decrease in range of motion after repetition and no pain was noted on weight bearing.  It was noted that range of motion does not contribute to a functional loss, nor does pain.  Objective tenderness over the tibial tuberosity and over the distal patellar ligament was noted.  Crepitus was not noted.  The Veteran was able to perform repetitive use testing for both knees without additional functional loss or range of motion.  The examiner stated that "when the joint is used repeatedly over a period of time, the individual could have limitations due to pain, weakness, fatigability, or incoordination (note coordination is a central nervous system function), but [he is] unable to estimate the additional loss of range of motion due to pain, weakness, fatigability, or incoordination with repeated use over an extended period of time beyond four repetitions without resorting to mere speculation.  Range of motion not decreased with repetition.  [He] cannot express any objective additional decrease in range of motion due to pain, weakness, fatigability, or incoordination without resorting to mere speculation."  The examiner further noted that the Veteran was not examined during a flare-up and that he could not objectively describe whether any additional limitations occur.  Muscle strength was noted as normal and ankylosis was not present.  Joint stability was normal.  The Veteran's gait was normal.  The veteran reported occasional use of knee braces.

The Board finds that at all times during the appeal, the Veteran has met the criteria for a 10 percent evaluation, but no higher, under DC 5003-5260, based on his service-connected left knee Osgood-Schlatter disease based on satisfactory evidence of painful motion and osteoarthritis.  See 38 C.F.R. § 4.59.  The preponderance of the evidence shows that the limitation of flexion for the Veteran's left knee is not compensable under DC 5260 for the entire appeals period:  The July 2017 VA examination documents left knee flexion limited to 145 degrees.  

A 20 percent evaluation pursuant to DC 5003 is not warranted.  The Veteran's osteoarthritis does not involve two or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  The Board further notes that the Veteran's "occasional" use of knee braces is not considered to be "equivalent to incapacitation."  See, Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted under DC 5003-5260 for the entire appeals period. 

The Board has considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the knee.  In that regard, the record does not reflect any ankylosis, subluxation or lateral instability, dislocation or removal of semilunar cartilage, any nonunion of the tibia and fibula, or genu recurvatum.  As such, separate ratings pursuant to DC 5256, 5257, 5258, 5259, 5261, 5262, and 5263, are not warranted.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca, supra.  At the time of the most recent July 2017 examination, the Veteran reported flare-ups of knee pain that he treated with heat.  In the prior April 2017 examination the Veteran denied flare-ups and indicated that pain was constant.  At the time of the October 2015 examination, the Veteran reported painful knees with flare-ups of pain with strenuous activities.  The Board notes that the most recent VA examination showed neither objective or subjective evidence of pain upon passive or active motion.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned evaluation.  The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell, supra.  As such, an increased rating is not warranted under 38 C.F.R. § 4.40 or 4.45.  The Board also notes that pursuant to Correia, range of motion testing was performed, but because both knees are impaired, range of motion testing of an opposite and undamaged joint is inapplicable.  There is also no indication from the record that passive range of motion would yield results that would warrant a higher rating such that it would approximate or be consistent with limitation of motion.  See, Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).

Consideration has also been given to assigning staged ratings, however, at no time during the appellate period has the disability warranted a higher schedular rating than that now assigned, and no further staging of the issue is found to be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

At no point during the appeal period have the criteria for an initial rating higher than ten percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107 (b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee Osgood-Schlatter disease is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


